Citation Nr: 1824598	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-27 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1969 to March 1996. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from December 2012 and March 2014 rating decisions by the Department of Veterans Affairs, Regional Office located in Atlanta, Georgia (RO), which denied the benefit sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for sleep apnea.  He asserts that his current diagnosed sleep apnea had an onset during his period of service.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

VA medical treatment records show that the Veteran was diagnosed in 2013 with sleep apnea following a sleep study; however, the Veteran reports a long history of snoring prior to the date of the sleep study.  In addition, the Veteran has submitted a statement from his wife, who reported that she observed the Veteran snoring and experience episodes of where he stops breathing at night throughout their marriage since 1996.  See July 2014 statement in support of the case 

Further, the Veteran contends symptoms of diabetes mellitus, high blood pressure, and chest pain shown in service are evidence that he suffered from sleep apnea during his service.  The Veteran has referred to medical literature that suggests association between sleep apnea symptoms and the development of diabetes mellitus, hypertension, and heart disease.  See July 2017 statement in support of the case.  

No medical professional has offered an opinion concerning the etiology of the Veteran's sleep apnea.  On remand, a VA medical opinion should be obtained that addresses the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Request a medical opinion from an appropriate VA examiner to assist in determining the etiology of the Veteran's current sleep apnea.  The entire record should be made available to, and be reviewed by, the VA examiner.  A physical examination of the Veteran is not required, unless the VA examiner determines that a physical examination of the Veteran is necessary to provide reliable opinions as to causation.  Then, such examination should be scheduled.

The VA examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had onset in service or is otherwise related to his period of service.  Specifically, the examiner is asked to address the Veteran's contention that symptoms he experienced in service, such as snoring, high blood pressure, chest pain, and diabetes mellitus, are evidence of sleep apnea. 

The examiner should fully articulate a sound reasoning for all medical conclusions made. 

2. After ensuring compliance with the development requested above, readjudicate the claim based on the evidence of record.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




